UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4359


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOSE ANGEL ZAMBRANO NATAREN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         N. Carlton
Tilley, Jr., District Judge. (1:07-cr-00234-NCT-1)


Submitted:    December 15, 2008             Decided:    January 13, 2009


Before NIEMEYER and      MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose Angel Zambrano Nataren appeals his conviction and

forty-one month sentence after pleading guilty pursuant to a

plea   agreement       to    unlawful    reentry       of     a    deported      alien,       in

violation of 8 U.S.C. § 1326 (2006).                         Zambrano Nataren’s sole

argument is that the district court erred when it increased his

offense   level    by       sixteen    levels       pursuant       to    U.S.    Sentencing

Guidelines Manual (“USSG”) § 2L1.2(b)(1)(A)(ii) (2007).                               Finding

no error, we affirm.

           Although         Zambrano     Nataren           generally      complained         at

sentencing that he was unhappy with his Guidelines range because

it was greater than he anticipated, Zambrano Nataren filed no

objections to his presentence investigation report (“PSR”) and

specifically      informed       the    district           court    that        he    had    no

objections to the PSR.            Because Zambrano Nataren did not raise

his claim of error before the district court, we review for

plain error.       See United States v. Olano, 507 U.S. 725, 731-32

(1993).

           To     establish       plain           error,     Zambrano       Nataren          was

required to show that an error occurred, that it was plain, and

that it affected his substantial rights.                          See id. at 732.             We

have reviewed the record and have considered Zambrano Nataren’s

arguments.        We    conclude       that       it   was    not       error,       plain   or

otherwise, for the district court to adopt the PSR’s calculation

                                              2
of Zambrano Nataren’s Guidelines range and sentence him to the

bottom of the properly calculated range.           See United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008); see also Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding presumption

of reasonableness for within—Guidelines sentence).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3